Exhibit 10.1

February __, 2009

VIA FACSIMILE

GSI Group Corporation

125 Middlesex Turnpike

Bedford, Massachusetts 01730

Attention: Chief Executive Officer

Facsimile: 781-266-5115

 

  Re: Forbearance

Gentlemen:

Reference is made to the Indenture, dated as of August 20, 2008 (the
“Indenture”), by and among GSI Group Corporation, a Delaware corporation (the
“Company”), GSI Group, Inc., Eagle Acquisition Corporation and The Bank of New
York Mellon Trust Company, N.A., as trustee (the “Trustee”), pursuant to which
the Company issued its 11% Senior Notes due 2013 (the “Notes”). All capitalized
terms used in this letter and not otherwise defined herein shall have their
respective meanings set forth in the Indenture.

The Company has received notices of its failure to file its Quarterly Report on
Form 10-Q for the quarterly period ended September 26, 2008 within the time
period specified by the rules and regulations of the SEC as required by
Section 4.02 of the Indenture (the “Filing Failure”) from certain holders of the
Notes. The notices purport that an Event of Default under the Indenture shall
have occurred pursuant to Section 6.01(4) as of February 2, 2009 (the “Filing
Failure Default”).

The undersigned, ___________________________ (the “Investors”), as holders of
$______________ in aggregate principal amount of the Notes, hereby agree,
subject to the agreement by the Company to the Forbearance Conditions (as
defined below), to forbear (the “Forbearance”) from taking any action or
exercising any of their remedies under the Indenture with respect to the Filing
Failure Default until the earlier of (a) the date on which any Default or Event
of Default (other than the Filing Failure Default) shall occur or exist,
including, without limitation, any Default or Event of Default arising from the
failure to comply with the terms and provisions contained in this letter and
(b) February 27, 2009 (such period being hereinafter called, the “Forbearance
Period”).

The effectiveness of the Forbearance is subject to the continued satisfaction of
the following terms and conditions (the “Forbearance Conditions”):

(1) To the extent one or more holders of the Notes holding at least 51% of the
principal amount of the Notes outstanding on the date hereof elect to retain the
services of one financial advisor to advise and assist any holder of the Notes
requesting such advice and assistance in connection with its investigation of
the Company’s and its subsidiaries’ financial and accounting issues and
condition and other issues with respect to the Company and/or any of its



--------------------------------------------------------------------------------

subsidiaries (the “Noteholder Advisor”), the Company shall agree to promptly pay
all of the reasonable fees and expenses of the Noteholder Advisor, which may
require the Company to enter into a standard fee letter and indemnification
agreement with the Noteholder Advisor. Each holder of the Notes shall be
entitled to determine whether or not it elects to receive the advice or
assistance of the Noteholder Advisor. In addition, the Company shall retain the
services of a second financial advisor (the “Company Advisor”) no later than
February 20, 2009, at its sole expense, to assist management and the Board of
Directors in analyzing the Company’s business and available strategic
alternatives.

(2) Upon request, the Company shall (a) furnish to the Noteholder Advisor, the
Company Advisor and any requesting holder of the Notes all materials necessary
to assist the Noteholder Advisor, the Company Advisor and any such holder to
conduct diligence on the financial, accounting and other circumstances of the
Company and (b) afford the Noteholder Advisor, the Company Advisor and any
requesting holder of the Notes an opportunity to meet with, and ask questions
of, the management of the Company in relation to the foregoing. The information
provided by the Company to the Investors, either directly or indirectly through
the Noteholder Advisor, will be subject to appropriate non-disclosure
agreements.

(3) The Company shall pay all of the documented fees and expenses of the
undersigned incurred during the Forbearance Period in connection with the
preparation and execution of this letter, the Filing Failure, related analysis
and the aforementioned diligence review. All amounts due and owing as of the
date of this letter shall be paid within three days of receipt of documentation
pertaining thereto.

(4) Subject to receipt of requisite approvals from parties other than the
Company and the provisions of the Trust Indenture Act of 1939, as amended, and
in accordance with the Indenture, the Company hereby agrees, within fifteen
(15) business days from the date hereof, to amend Section 6.01(4) of the
Indenture in a manner that would allow beneficial owners representing at least
25% of the aggregate principal amount of the Notes then outstanding to provide,
after the date of such amendment, the notice of failure referenced in
Section 6.01(4) in addition to the Trustee or the Holder of the Notes; provided,
however, that any such notice from a beneficial holder of the Notes pursuant to
Section 6.01(4) will be deemed to be proper notice under the Indenture only if,
and as of the date, the Company has received such information and certifications
(including from the Holder of the Note and any Agent Member (as such terms are
defined in the Indenture)) reasonably necessary to determine that the persons
providing such notice are beneficial owners of the Notes.

(5) The Company shall have obtained from the holders of Notes representing at
least 75% of the outstanding aggregate principal amount of the Notes a
forbearance letter in substance substantially identical to this letter.
Investors hereby agree to communicate promptly with the Depository Trust Company
or its registered assigns (together, “DTC”) to instruct DTC to execute the
amendment required in (4) above.

The Investors have not waived, are not by this letter waiving, and have no
present intention of waiving, the Filing Failure Default or any other Events of
Default which may be continuing on the date hereof or any Events of Default
which may occur after the date hereof (whether the same or similar to the Filing
Failure Default), and nothing contained herein shall be



--------------------------------------------------------------------------------

deemed or constitute any such waiver. Except as provided in this letter
agreement, the Investors reserve the right, in their discretion, to exercise any
or all rights or remedies under the Indenture, the Notes, applicable law and
otherwise as a result of the Filing Failure Default or any other Events of
Default that may be continuing on the date hereof or any Events of Default that
may occur after the date hereof, and the Investors have not waived any of such
rights or remedies and nothing in this letter, and no delay on the Investors’
part in exercising such rights or remedies, should be construed as a waiver of
any such rights or remedies. Upon the termination of the Forbearance Period, the
agreement of the Investors to forbear shall automatically and without further
action terminate and be of no force and effect, it being understood and agreed
that the effect of such termination will be to permit the Investors and the
Trustee (acting upon the instructions of the Investors and/or other holders of
the Notes and on behalf of the Investors and/or other holders of the Notes) to
seek to exercise any and all of their rights and remedies at any time and from
time to time thereafter, including, without limitation, the right to accelerate
all or any portion of the obligations under the Notes and exercise any other
rights and remedies set forth in the Indenture, applicable law or otherwise, in
each case, without any notice, passage of time or forbearance of any kind.



--------------------------------------------------------------------------------

This letter may be executed in any number of counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of this letter by facsimile or other electronic transmission shall
be equally effective as delivery of a manually executed counterpart.

Very truly yours,

_________________________________________

as a Holder

By:

Its:

ACKNOWLEDGED AND AGREED TO BY:

GSI GROUP CORPORATION

By: ________________________________

Name:

Title:

 

cc: Wilson Sonsini Goodrich & Rosati, Professional Corporation

1700 K Street, NW

Fifth Floor

Washington, DC 20006

Attention: Robert D. Sanchez, Esq.

Facsimile: 202-973-8899

The Bank of New York Mellon Trust Company, N.A.

222 Berkeley Street, 2nd Floor

Boston, Massachusetts 02116

Attention: Vaneta Bernard

Facsimile: 617-351-2401